Citation Nr: 1710908	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-08 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for arthritis of the cervical spine prior to March 2, 2015, and in excess of 10 percent thereafter.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1978 to April 1979 and from January 1984 to December 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina, which, in pertinent part granted the Veteran's claim of entitlement to service connection for a cervical spine disability and assigned a noncompensable rating, effective January 1, 2008.

In November 2014, the Board remanded the issue of entitlement to a compensable initial rating for a cervical spine disability.  While the case was in remand status, the RO granted an increased rating of 10 percent for the Veteran's arthritis of the cervical spine and assigned an effective date of March 2, 2015.  See March 2015 Rating Decision.  As the Veteran is presumed to seek the maximum benefit available for a disability, his claim for a higher rating remains viable on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

In April 2016, the Board remanded the Veteran's claim to resolve a procedural deficiency.

On his January 2010 substantive appeal, the Veteran requested a Board hearing.  In an October 2011 letter, the RO informed the Veteran that he was scheduled for a hearing before a Veterans Law Judge at the RO in November 2011.  However, the Veteran failed to appear for his hearing.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.




REMAND

Remand is necessary to provide an additional VA examination.  Disabilities evaluated on the basis of limitation of motion must be assessed on functional impairment, utilizing the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Such inquiry is not limited to muscles or nerves.  Id.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Id.; see also 38 C.F.R. § 4.59.  In a recent decision, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Because the previous VA examinations do not meet these requirements, VA must provide an additional examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from March 2015 to the present.

2.  After completing the development requested in item 1, schedule the Veteran for a VA examination for his cervical spine disability.  The electronic claims file must be made available to the examiner.  Following a review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must: 

a)  Determine the current severity of the Veteran's service-connected cervical spine disability, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.   

The examination must address range of motion of the cervical spine, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  Review the prior cervical spine examinations and opine as to whether the above requested measurements for passive range of motion and in weight-bearing and nonweight-bearing would be similar if taken at the time of the prior examinations in September 2007 and March 2015, and if not, how they would have differed.  

If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Readjudicate the matter on appeal.  If the benefit sought is not granted in full, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




